Citation Nr: 0005615	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  97-32 566A	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 1945 decision of the Board of Veterans' 
Appeals (Board) finding that residuals of injury to the 
veteran's left hand were not incurred in line of duty, but 
were a result of his own willful misconduct should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Entitlement to an effective date prior to June 11, 1992, 
for the grant of service connection for traumatic amputations 
of four digits of the left hand.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from December 1942 to December 
1944.

This matter comes before the Board on motion from the veteran 
to revise or reverse a July 1945 decision of the Board.  

The issue of entitlement to an effective date prior to June 
11, 1992, for the grant of service connection for traumatic 
amputations of four digits of the left hand is the subject of 
the remand portion of this decision.


FINDINGS OF FACT

1.  In a July 1945 decision the Board found that residuals of 
injury to the veteran's left hand were not incurred in line 
of duty, but were a result of his own willful misconduct.

2.  The July 1945 Board decision was reasonably supported by 
the evidence of record.


CONCLUSION OF LAW

The July 1945 Board decision finding that residuals of injury 
to the veteran's left hand were not incurred in line of duty, 
but were a result of his own willful misconduct was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109(a), 
7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1405 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record at the time of the Board's July 1945 
decision included a May 1, 1944 service memorandum advising 
that mines had been found on road shoulders and directed that 
personnel should be apprised of this, and that the first step 
in repairs to any newly assigned road repair project, where a 
previous thorough search had not been accomplished, should be 
to make a thorough search for mines.

A May 10, 1944 service medical record reflects that the 
veteran had been injured at 0845 hours on May 10, 1944, when 
an artillery shell exploded as the soldier was picking at it 
with his knife.  It was the writer's understanding that the 
veteran did this after being warned by a noncommissioned 
officer.  A May 11, 1944 service record reflects that the 
veteran was engaged in authorized company duties repairing a 
road on May 10, 1944.

Statements from nine separate witnesses, all dated May 11, 
1944, to the extent they addressed the issue of whether the 
veteran had been advised by his superiors and others to put 
the artillery shell down and not play with it, unequivocally 
indicate that the veteran did have the artillery shell in his 
hand and was playing with it after he had been advised to 
throw it away and not play with it.  Two statements, from 
A. M. Towles and A. L. Brown, addressed the actual detonation 
of the shell.  Both indicate that the shell detonated when it 
was struck against a culvert, with Towles indicating that 
detonation occurred when the veteran jumped off the culvert 
and his hand swung back with the nose of the shell hitting 
the culvert and Brown indicating that the veteran was 
striking the shell against the culvert wall in an attempt to 
disassemble it.

A July 1944 report of service investigation reflects that it 
was concluded that the veteran was injured when a 20-
millimeter shell exploded while he was playing with it after 
striking the nose of the shell against a wall causing it to 
detonate.  The investigation found that the veteran was not 
exercising reasonable care for his own safety, that he was 
violating a civil, moral, or military law, or military orders 
or instructions, written or verbal, and that the violation 
was the proximate cause, that injury was due to the veteran's 
gross carelessness or negligence and was not in line of duty, 
but was due to the veteran's own misconduct.

The transcript of a personal hearing held in April 1945 
reflects that the veteran reported that he had been digging 
shells when one blew off the fingers of his left hand.  He 
indicated that no one had told him that it was dangerous.  
The transcript reflects that the veteran testified that his 
left hand was at the bottom of the shell at the time of the 
explosion and that he had never seen any of the shells 
before.

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 1991); 38 C.F.R. § 20.1104 (1999).  
However, the law provides that a final Board decision may be 
revised or reversed on the grounds of CUE.  38 U.S.C.A. 
§§ 5109A(a), 7111(a).  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  38 C.F.R. § 20.1403(c).  Under 38 C.F.R. § 20.1403(d), 
it is specifically provided that CUE does not include a 
disagreement as to how the facts were weighed or evaluated.

In this case, the veteran alleges CUE in the July 1945 Board 
decision which found that residuals of injury to his left 
hand were not incurred in line of duty and were a result of 
his own willful misconduct.  The Board concluded that the 
residuals of injury to the veteran's left hand were a result 
of his own gross carelessness or gross negligence and his 
violation of specific orders, an act "malum prohibitum," 
involving conscious wrongdoing or known prohibited action, 
which constituted willful misconduct.  

According to the law in effect at the time of the decision at 
issue, a disabling condition would be considered to be the 
result of misconduct for the purposes of all adjudications 
when it is shown to have been incurred under conditions or in 
a manner set forth by 38 C.F.R. § 35.10(i).  38 C.F.R. 
§ 2.1065 (1938).  A disability will be held to have resulted 
from misconduct when it is, inter alia, a result of gross 
negligence or gross carelessness.  38 C.F.R. § 35.10(i) 
(1938).  Gross negligence or gross carelessness, as referred 
to in 38 C.F.R. § 35.10(i), is defined as the want of slight 
care.  38 C.F.R. § 2.1065(c).  38 C.F.R. § 2.1065(b) provides 
that in certain applications the word "willful misconduct" 
will be as defined by precedents under World War Veterans' 
Act, 1924, as amended.  Public Law 439 of the 78th Congress 
(1944), provided that an injury or disease incurred during 
military or naval service will be deemed to have been 
incurred in line of duty and not the result of the veteran's 
own misconduct when a person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active service in the military or naval 
forces, whether on active duty or on authorized leave, unless 
such injury or disease was the result of his own willful 
misconduct.  Generally the precedents with respect to what 
constitutes willful misconduct under the World War Veterans' 
Act, 1924, as amended, are to the effect that an act to be 
one of "willful misconduct" must be "malum in se" or "malum 
prohibitum" if involving conscious wrongdoing or known 
prohibited action.  See 38 C.F.R. § 2.1065(c) (1946).  

The veteran and his representative have argued that the 1994 
decisions which granted service connection for residuals of 
shell fragment wounds were based on essentially the same 
evidence that was before the Board in July 1945.  It is also 
argued that the Board relied on testimony and statements of 
witnesses as fact when in actuality the testimony and 
statements were inconsistent.  It is further asserted that 
witnesses may have been prejudiced by the circumstances 
surrounding the incident and that the evidence at the time 
shows that the veteran had no intent to cause accident or 
injury.  

The argument with respect to whether or not the testimony and 
statements were inconsistent or whether they were considered 
as facts is in essence a disagreement as to how the facts 
were weighed or evaluated.  Further, with respect to the 
assertion that the veteran had no intent to cause accident or 
injury, the Board observes that the applicable law and 
regulations applied in July 1945 were correct in that a 
determination was made with respect to whether or not the 
veteran's act that resulted in injury was a result of his own 
gross carelessness or gross negligence and was an act "malum 
prohibitum."  The evidence of record at the time of the July 
1945 Board decision supports a finding that the veteran's 
actions with the artillery shell, as the facts were known at 
that time, were accomplished with the veteran's knowledge, in 
the form of communications from his superiors, that his 
handling of the artillery shell was prohibited, i.e. an act 
malum prohibitum, and that his actions constituted gross 
carelessness or gross negligence, i.e., were accomplished 
with the want of slight care.  Accordingly, the July 1945 
Board decision applied the correct facts as they were known 
at that time as well as the correct statutory and regulatory 
provision and the decision was supported by the evidence then 
of record in concluding that the veteran's injuries on May 
10, 1944 were a result of his own willful misconduct and were 
not in line of duty.  

The Board is unable to find any error of fact or law in the 
July 1945 decision which, had it not been made, would have 
manifestly changed the outcome when it was made.  38 C.F.R. 
§ 20.1403(c).  No viable allegation of CUE has been presented 
in the July 1945 Board decision that found that the veteran's 
injuries to the left hand were not incurred in line of duty 
and were the result of his own willful misconduct.  In the 
absence of any such CUE, the veteran's motion must be denied.  



ORDER

In the absence of CUE in the July 1945 decision of the Board 
that found that injuries to the left hand were not incurred 
in line of duty but were the result of the veteran's own 
willful misconduct, the veteran's motion is denied.


REMAND

A June 1994 decision by a Department of Veterans Affairs 
Regional Office (RO) granted service connection for traumatic 
amputation of four digits of the left hand, effective June 
11, 1992.  The veteran was notified of that action by 
official letter dated June 21, 1994.  A communication, 
received June 12, 1995, from an attorney representing the 
veteran at that time reflects disagreement with the effective 
date assigned for the grant of service connection.  A 
statement of the case with respect to the appeal of the 
effective date assigned by the June 1994 RO decision has not 
been issued.  Where there is a notice of disagreement, a 
remand, not referral, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to an effective date prior to June 11, 
1992, for the grant of service connection 
for traumatic amputations of four digits 
of the left hand.  All appropriate 
appellate procedures should then be 
followed.

Thereafter, the case should be returned to the Board for 
further appellate 

consideration, if otherwise in order.  In taking this action, 
the Board implies no conclusion, either legal or factual, as 
to the ultimate outcome warranted.  No action is required of 
the veteran unless he is otherwise notified.



		
	U. R. POWELL
Member, Board of Veterans' Appeals


 


